Exhibit 10.1

First Amendment to

Fifth Amended and Restated

Basic Energy Services, Inc. 2003 Incentive Plan.

(Effective May 22, 2013)

The Fifth Amended and Restated Basic Energy Services, Inc. 2003 Incentive Plan
(the “Plan”) is hereby amended by this First Amendment as follows:

1. Section 4(a) of the Plan is amended and restated in its entirety as follows:

“(a) Shares Available. Subject to adjustment as provided in Section 4(c), the
aggregate number of Shares with respect to which Awards may be granted under the
Plan shall be up to 10,350,000 Shares (including after giving effect to a
5-for-1 stock split effected as a stock dividend on September 26, 2005). Except
for withholding of Shares for payment of taxes or exercise price, if any Award
is exercised, paid, forfeited, terminated or canceled without the delivery of
Shares, then the Shares covered by such Award, to the extent of such payment,
exercise, forfeiture, termination or cancellation, shall again be Shares with
respect to which Awards may be granted. Awards will not reduce the number of
Shares that may be issued pursuant to the Plan if the settlement of the Award
will not require the issuance of Shares, as, for example, an Other Stock-Based
Award that can be satisfied only by the payment of cash.”

2. The first sentence of Section 11 of the Plan is amended and restated in its
entirety as follows:

“No Award shall be granted under the Plan after the 10th anniversary of
March 12, 2013, the date the Plan, as amended on May 22, 2013, was initially
adopted by the Board subject to approval of the amendments of Section 4(a) and
this Section 11 by the stockholders of the Company.”